Case 2:17-bk-19577-WB   Doc 46 Filed 12/13/18 Entered 12/13/18 08:20:51   Desc
                         Main Document    Page 1 of 48
Case 2:17-bk-19577-WB   Doc 46 Filed 12/13/18 Entered 12/13/18 08:20:51   Desc
                         Main Document    Page 2 of 48
Case 2:17-bk-19577-WB   Doc 46 Filed 12/13/18 Entered 12/13/18 08:20:51   Desc
                         Main Document    Page 3 of 48
Case 2:17-bk-19577-WB   Doc 46 Filed 12/13/18 Entered 12/13/18 08:20:51   Desc
                         Main Document    Page 4 of 48
Case 2:17-bk-19577-WB   Doc 46 Filed 12/13/18 Entered 12/13/18 08:20:51   Desc
                         Main Document    Page 5 of 48
Case 2:17-bk-19577-WB   Doc 46 Filed 12/13/18 Entered 12/13/18 08:20:51   Desc
                         Main Document    Page 6 of 48
Case 2:17-bk-19577-WB   Doc 46 Filed 12/13/18 Entered 12/13/18 08:20:51   Desc
                         Main Document    Page 7 of 48
Case 2:17-bk-19577-WB   Doc 46 Filed 12/13/18 Entered 12/13/18 08:20:51   Desc
                         Main Document    Page 8 of 48
Case 2:17-bk-19577-WB   Doc 46 Filed 12/13/18 Entered 12/13/18 08:20:51   Desc
                         Main Document    Page 9 of 48
Case 2:17-bk-19577-WB   Doc 46 Filed 12/13/18 Entered 12/13/18 08:20:51   Desc
                        Main Document    Page 10 of 48
Case 2:17-bk-19577-WB   Doc 46 Filed 12/13/18 Entered 12/13/18 08:20:51   Desc
                        Main Document    Page 11 of 48
Case 2:17-bk-19577-WB   Doc 46 Filed 12/13/18 Entered 12/13/18 08:20:51   Desc
                        Main Document    Page 12 of 48
Case 2:17-bk-19577-WB   Doc 46 Filed 12/13/18 Entered 12/13/18 08:20:51   Desc
                        Main Document    Page 13 of 48
Case 2:17-bk-19577-WB   Doc 46 Filed 12/13/18 Entered 12/13/18 08:20:51   Desc
                        Main Document    Page 14 of 48
Case 2:17-bk-19577-WB   Doc 46 Filed 12/13/18 Entered 12/13/18 08:20:51   Desc
                        Main Document    Page 15 of 48
Case 2:17-bk-19577-WB   Doc 46 Filed 12/13/18 Entered 12/13/18 08:20:51   Desc
                        Main Document    Page 16 of 48
Case 2:17-bk-19577-WB   Doc 46 Filed 12/13/18 Entered 12/13/18 08:20:51   Desc
                        Main Document    Page 17 of 48
Case 2:17-bk-19577-WB   Doc 46 Filed 12/13/18 Entered 12/13/18 08:20:51   Desc
                        Main Document    Page 18 of 48
Case 2:17-bk-19577-WB   Doc 46 Filed 12/13/18 Entered 12/13/18 08:20:51   Desc
                        Main Document    Page 19 of 48
Case 2:17-bk-19577-WB   Doc 46 Filed 12/13/18 Entered 12/13/18 08:20:51   Desc
                        Main Document    Page 20 of 48
Case 2:17-bk-19577-WB   Doc 46 Filed 12/13/18 Entered 12/13/18 08:20:51   Desc
                        Main Document    Page 21 of 48
Case 2:17-bk-19577-WB   Doc 46 Filed 12/13/18 Entered 12/13/18 08:20:51   Desc
                        Main Document    Page 22 of 48
Case 2:17-bk-19577-WB   Doc 46 Filed 12/13/18 Entered 12/13/18 08:20:51   Desc
                        Main Document    Page 23 of 48
Case 2:17-bk-19577-WB   Doc 46 Filed 12/13/18 Entered 12/13/18 08:20:51   Desc
                        Main Document    Page 24 of 48
Case 2:17-bk-19577-WB   Doc 46 Filed 12/13/18 Entered 12/13/18 08:20:51   Desc
                        Main Document    Page 25 of 48
Case 2:17-bk-19577-WB   Doc 46 Filed 12/13/18 Entered 12/13/18 08:20:51   Desc
                        Main Document    Page 26 of 48
Case 2:17-bk-19577-WB   Doc 46 Filed 12/13/18 Entered 12/13/18 08:20:51   Desc
                        Main Document    Page 27 of 48
Case 2:17-bk-19577-WB   Doc 46 Filed 12/13/18 Entered 12/13/18 08:20:51   Desc
                        Main Document    Page 28 of 48
Case 2:17-bk-19577-WB   Doc 46 Filed 12/13/18 Entered 12/13/18 08:20:51   Desc
                        Main Document    Page 29 of 48
Case 2:17-bk-19577-WB   Doc 46 Filed 12/13/18 Entered 12/13/18 08:20:51   Desc
                        Main Document    Page 30 of 48
Case 2:17-bk-19577-WB   Doc 46 Filed 12/13/18 Entered 12/13/18 08:20:51   Desc
                        Main Document    Page 31 of 48
Case 2:17-bk-19577-WB   Doc 46 Filed 12/13/18 Entered 12/13/18 08:20:51   Desc
                        Main Document    Page 32 of 48
Case 2:17-bk-19577-WB   Doc 46 Filed 12/13/18 Entered 12/13/18 08:20:51   Desc
                        Main Document    Page 33 of 48
Case 2:17-bk-19577-WB   Doc 46 Filed 12/13/18 Entered 12/13/18 08:20:51   Desc
                        Main Document    Page 34 of 48
Case 2:17-bk-19577-WB   Doc 46 Filed 12/13/18 Entered 12/13/18 08:20:51   Desc
                        Main Document    Page 35 of 48
Case 2:17-bk-19577-WB   Doc 46 Filed 12/13/18 Entered 12/13/18 08:20:51   Desc
                        Main Document    Page 36 of 48
Case 2:17-bk-19577-WB   Doc 46 Filed 12/13/18 Entered 12/13/18 08:20:51   Desc
                        Main Document    Page 37 of 48
Case 2:17-bk-19577-WB   Doc 46 Filed 12/13/18 Entered 12/13/18 08:20:51   Desc
                        Main Document    Page 38 of 48
Case 2:17-bk-19577-WB   Doc 46 Filed 12/13/18 Entered 12/13/18 08:20:51   Desc
                        Main Document    Page 39 of 48
Case 2:17-bk-19577-WB   Doc 46 Filed 12/13/18 Entered 12/13/18 08:20:51   Desc
                        Main Document    Page 40 of 48
Case 2:17-bk-19577-WB   Doc 46 Filed 12/13/18 Entered 12/13/18 08:20:51   Desc
                        Main Document    Page 41 of 48
Case 2:17-bk-19577-WB   Doc 46 Filed 12/13/18 Entered 12/13/18 08:20:51   Desc
                        Main Document    Page 42 of 48
Case 2:17-bk-19577-WB   Doc 46 Filed 12/13/18 Entered 12/13/18 08:20:51   Desc
                        Main Document    Page 43 of 48
Case 2:17-bk-19577-WB   Doc 46 Filed 12/13/18 Entered 12/13/18 08:20:51   Desc
                        Main Document    Page 44 of 48
Case 2:17-bk-19577-WB   Doc 46 Filed 12/13/18 Entered 12/13/18 08:20:51   Desc
                        Main Document    Page 45 of 48
Case 2:17-bk-19577-WB   Doc 46 Filed 12/13/18 Entered 12/13/18 08:20:51   Desc
                        Main Document    Page 46 of 48
Case 2:17-bk-19577-WB   Doc 46 Filed 12/13/18 Entered 12/13/18 08:20:51   Desc
                        Main Document    Page 47 of 48
Case 2:17-bk-19577-WB   Doc 46 Filed 12/13/18 Entered 12/13/18 08:20:51   Desc
                        Main Document    Page 48 of 48
